 385319 NLRB No. 56KINCO, LTD.1On June 6, 1995, Administrative Law Judge Robert C. Batsondelivered a bench decision. On July 7, he issued the attached supple-
ment to bench decision, which includes a recommended Order. The
Respondent filed exceptions and a supporting brief. The General
Counsel filed cross-exceptions and an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.Kinco, Ltd. and Dusty E. Numbers, now known asDusty E. Casey. Case 12±CA±16528October 23, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe issue presented here is whether the judge cor-rectly found the Respondent threatened to discharge,
and did discharge Dusty E. Numbers/Casey because of
her protected concerted activity, in violation of Section
8(a)(1) of the Act.1The Board has considered the deci-sion and the record in light of the exceptions and
briefs and has decided to affirm the judge's rulings,
findings, and conclusions and to adopt the rec-
ommended Order, as modified below.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Kinco,
Ltd., Hudson, Florida, its officers, agents, successors,
and assigns, shall take the action set forth in the Order
as modified.1. Substitute the following for paragraph 2(b).
``(b) Offer Dusty E. Numbers/Casey immediate andfull reinstatement to her former job or, if that job no
longer exists, to a substantially equivalent position,
without prejudice to her seniority or other rights and
privileges previously enjoyed.''2. In paragraph 2(d) insert footnote reference 2 afterthe word ``Appendix'' and add the following as foot-
note 2.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order of
the National Labor Relations Board.''3. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERCOHEN, dissenting in part.I dissent from my colleagues' conclusion that Re-spondent uttered a threat in violation of Section
8(a)(1).In his bench decision, the judge set forth his ``pro-posed conclusion'' that there was an unlawful threat to
discharge, and that the subsequent discharge was also
unlawful. The judge said that ``this will be thoroughlyset forth in my Bench Decision and Certification of theRecord.'' It is ambiguous regarding whether the word
``this'' referred to the threat or the discharge or both.
In any event, there has been no subsequent discussion
of either the threat or the discharge.In sum, the judge's decision is both ambiguous andincomplete. It is difficult to have a meaningful review
in these circumstances. Notwithstanding this difficulty,
I have tried to parse the bench decision as best I can.
Having done so, I can see my way clear to affirm the
judge concerning the discharge. The bench decision
discusses the General Counsel's prima facie case, and
the Respondent's rebuttal. Although the judge prom-
ised more discussion, I am reasonably comfortable in
saying that the bench decision is adequate in this re-
spect, albeit barely so.There is, however, no analysis of the threat. Thefacts are that a supervisor told an employee that an-
other employee (the Charging Party) would be fired
because she was not at work. Arguably, the statement
was unlawful if the first employee realized that the as-
serted reason for the threatened discharge was a pretext
and that a discriminatory discharge was about to occur.
If the judge had offered that rationale, I could have re-
viewed it. The salient point is, however, that the judge
gave no rationale at all for his conclusion. I am unwill-
ing to affirm a conclusion without a rationale. I there-
fore dissent.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten our employees that other em-ployees will be discharged for engaging in protected
concerted activities for mutual aid and protection.WEWILLNOT
discharge our employees because theyhave engaged in protected concerted activities for mu-
tual aid and protection.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.VerDate 12-JAN-9915:12 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31956apps04PsN: apps04
 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILL
offer Dusty E. Numbers/Casey immediateand full reinstatement to her former job or, if that posi-
tion no longer exists, to a substantially equivalent posi-
tion, without prejudice to her seniority or any other
rights or privileges previously enjoyed, and WEWILL
make her whole for any loss of earnings and other
benefits resulting from her discharge, less any net in-
terim earnings, plus interest.WEWILL
remove from the personnel records ofDusty E. Numbers/Casey any reference to her unlawful
discharge, and we will notify her in writing that we
have done so and that we will not use the discharge
against her in any way.KINCO, LTD.Thomas W. Brudney, Esq. and Margaret J. Diaz, Esq., forthe General Counsel.William H. Andrews, Esq., of Jacksonville, Florida, for theRespondent.BENCH DECISION AND CERTIFICATIONThis case was heard by me at Tampa, Florida, onJune 6, 1995, at the close of the hearing, I delivered
a Bench Decision pursuant to Section 102.35 (a)(10) of
the Board's Rules and Regulations, which found that
the Respondent had engaged in certain unfair labor
practices. Herewith I issue a Supplement to Bench De-
cision that corrects and supplements the decision in
certain regards.The portion of the transcript that contains my BenchDecision, as corrected, is attached hereto as ``Appen-
dix A.'' The Order Correcting the Transcript is at-
tached as ``Appendix B'' [omitted from publication],
and the Supplement to the Bench Decision is attached
as ``Appendix C.''Dated at Washington, D.C. July 7, 1995
APPENDIX ABENCH DECISION[Errors in the transcript have been noted and cor-rected pursuant to the Order Correcting the Transcript.]219JUDGEBATSON: All right, gentlemen.This Complaint is basedÐComplaint and Notice of Hear-ing is based upon a Charge filed by Dusty E. Numbers, who
is now Dusty E. Numbers, also known as Dusty E. Casey,
that's C-A-S-E-Y, I believe, is it not?The Charge was filed on August 30, 1994 and Complaintissued on February 28th, 1995. The Respondent admits Serv-
ice of the Charge and the Complaint.Now, the Complaint alleges that the Respondent is en-gaged in commerce. The Answer admits that and the facts
establishes it.Now, the allegations of the Complaint are that in June1994 Dusty Numbers, who was an employee, a Section 2 (3)employee of Respondent Kinco, Limited, engaged in con-certed activity by complaining to supervision regarding
wages, hours and working conditions and complainingÐpro-
testing supervisor Ina Parker's conduct toward employees.The other allegation states that Dusty Numbers engaged inconcerted activities for mutual aid and protection and re-
quested monthly employee meetings with management.Now, thisÐBasically, these allegations basically are not in220dispute. As a matter of fact, in his Closing Summation Re-spondent conceded that Mrs. Casey, Numbers/Casey, was in-
deed engaged in concerted conduct. And I believe conceded
that it was indeed protected, concerted activity. It was, inas-
much as she was complaining of the conduct of a supervisor
which is a term and condition of employment, complaining
to the effect that the supervisor interfered with her work and
so on.And accompanying her was one Timothy Shepley, on atleast one of those occasions, so we don't need to get into
whether or not she was just speaking for other employees,
but there were two of them present.This allegedly occurred in June of 1994. And I believeShepley testified in about mid-June of 1994.Now, Mr. Numbers testified that, in fact, Mrs.Numbers/Casey had been complaining since March of `94,
ever since Ms. Ina Parker was returnedÐreturned to the em-
ployer as production manager with a supervisory position
over Mrs. Numbers/Casey.However, he didÐMr. Numbers did state that Mrs.Numbers/Casey and Mr. Shepley did request monthly meet-
ings withÐwith management andÐconcerning Mrs. Parker's
conduct.Now, ironically, in Mrs. Parker's testimony, she testifiedthat she was unaware of any conflict or221complaint about the way in which she did her business orperformed her duties or that any employees were unsatisfied
with it or had complained about it.Mr. Numbers testified that he had told them that he wouldtalk with Mrs. Parker about it. Whether or not he did, I don't
know, because Mrs. NumbersÐI mean, yeah, Mrs. Parker
testified that the first she knew about it was on July the 8th.Now, as I say, in his summation, the Respondent tacitlyadmitted that Mrs. Numbers/Casey was engaged in protected,
concerted activity.Now we come to theÐOh, on theÐOn July 8 the Com-plaint alleges that Respondent threatened to discharge Dusty
Numbers. That is based upon testimony of Mr. Timothy
Shepley.Am I pronouncing that correctly?
MR. ANDREWS: Shepley.Judge Batson: Shepley. The warehouse employee whosays that Mr. Numbers told him on that day thatÐI believe
it turned out is testimony was that he told him that on July
7th instead of July 8th that Mr. Numbers told him Dusty was
not there and that he was going to have to get rid of her.Mr. Numbers, I believe, denied having told Mr. ShepleythatÐthat he was going to have toÐorVerDate 12-JAN-9915:12 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31956apps04PsN: apps04
 387KINCO, LTD.222was going to terminate or going to have to terminate Mrs.ÐI'll just call her Casey, instead of Number/Casey for the pur-
poses of this Decision.I don't find that to be critical to the case. However, I doÐI will find, I will credit in this regard, that Mr. Numbers did
state to the effect to Shepley that he was going to have to
get rid of Mrs. Numbers.Now, the next allegation of ComplaintÐof the Complaintis that the Respondent discharged Dusty Numbers on or
about July 8, and Respondent admits that it did so. It's well
settled that merely because an employee is engaged in pro-
tected, concerted activity, a Respondent is not estopped from
discharging that employee if the employee gives the Re-
spondent another reason to do so unrelated to the protected,
concerted activity and the employer, in fact, discharges the
employee for that reason.And the Respondent, of course, has the burdenÐI'm find-ing now that the General Counsel has established that she
was discharged because of her protected, concerted activity.The burden then shifts to the Respondent to demonstratedunder the Wright-Line Doctrine that it would have taken the
same action against the employee223absent the protected, concerted activity.Now, the Respondent contends and Mr. Numbers testifiesthat the sole reason for his discharge was Mrs. Casey's con-
duct in his office on July 8 of 1994. I believe the evidence
establishes that on that morning, the testimony of Ms. Parker
was that Ms. Casey came in and was throwing papers
around, yelling at the men, slamming things. And she testi-
fied that she called Mr. Numbers,; whoÐand told him essen-
tially what Ms. Casey was doing. And I believe suggested
that he come to the office.In any event, he did go to the office on the morning ofNovember 8, at which timeÐI thought had been marked. At
which time, Mrs. Casey was called into Mr. Numbers' office
and, according to Mr. Numbers' testimony, became com-
pletely out of control, was very angry. Was veryÐmade very
abusive comments to him, was disrespectful, totally insubor-
dinate to him and asked him on two occasions, I believe, if
she was fired. Saying am I fired, am I fired. And he said,
yes.Mr. Numbers testified at the time he called Mrs. Caseyinto his office that morning he had no intention of firing her
and that the sole reason he did was her conduct after she
came into the office on the224morning of July 8, 1994.Counselors, I find that, according to Mr. Numbers' testi-mony, Mrs. Casey's conduct had been described by him as
being that way since March of 1994. Well, it turns out that
Ms. Parker came back, I believe, she testified in February of
`94.Mr. Numbers' testimony was that it began immediatelywhen Mrs. Parker came back that Dusty Numbers or Casey
became very resentful and entered upon the course of con-
duct and it continued that way. According to my notes of histestimony, it wasÐthe office was an open battlefield, was Ibelieve one term that he used.Now, one of the critical issues here in my is that Mrs.Numbers' conduct had been very similar to what Mr. Num-
bers described it to be in his office on the morning of the
8th. And he had not takenÐit's admitted that there was no
disciplinary action of any kind taken against Mrs. Casey at
any point in time until the morning of the 8th.Now, ironically, as I say, Ms. Parker testified that she wastotally unaware that there was any dissatisfaction among the
employees with the way she was performing her job. Which
seems a little bit ironic to me that she would not have been
aware of it225had Mrs. Casey's conduct been as described by Mr. Numbersin his testimony.However, it was not until after Mrs. Numbers/Casey andMr. Shepley in concert complained to Mr. Numbers in June,
mid-June as has been said, concerning the manner in which
Mrs. Parker was interfering with the way they were perform-
ing their job. I believe the specific instance in the case of
Mrs. Casey was that Mrs. Parker would put orders in the en-
velopes that she had prepared for the service personnel that
would throw her offÐthrow them off schedule and out of
areas in which they were supposed to be.Mr. Shepley's complaint, I believe, related toÐWell, Idon't think it necessary that I go into that, since Mr. Shepley
is not a party to this proceeding.In view of the fact that the Respondent tolerated this, thistype of conduct on the part of Dusty Numbers, it may not
have been precisely as it was on the morning of the 8th in
his office, but from his testimony I got theÐgot an indica-
tion that it was almost a daily thing by his description of the
office as being an open battlefield.Now, another thing with respect to General226Counsel's Exhibit 2, Mr. Numbers testified that he not seenthat. It had been sent to Miami. No, I'm sorry; Jacksonville.
However, in his testimony, he says that he signed the unem-
ployment under duress. Now, he didn't elaborate on that,
other than to say to get her out of his office.JUDGEBATSON: Off the record.(Whereupon, a brief discussion was held off the record,after which the following proceedings were had:)JUDGEBATSON: On the record.Strike that last remark. It's been called to my attention thatMr. Numbers' statement concerning signing a document for
Mrs. Numbers/Casey was not the unemployment compensa-
tion, but was something totally unrelated to that. So that will
be stricken from by Decision.Now, gentlemen, I find in view of the fact that forÐfromFebruary to July, after Mrs. Numbers/Casey and Mr. Shepley
approached on at least two occasions Mr. Numbers com-
plaining of Mrs. Parker's conduct toward them and the fact
that he had taken no action whatsoever against Mrs.
Numbers/Casey until after the two of them asked for month-
ly meetings with management, from his testimony, does not
appear thatVerDate 12-JAN-9915:12 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31956apps04PsN: apps04
 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.227her conduct on that morning was very different than it hadbeen at other times when he had attempted to talk with her.Accordingly, I find that the Respondent has failed to sus-tain its burden that it would have taken the same action
against Mrs. Numbers/Casey as it did absent her having en-
gaged in protected, concerted activity.Now, gentlemen, I find this will be more thoroughly setforth in my Bench Decision and Certification of the Record.
But my proposed Conclusion of Law is one that the Re-
spondent is an employer engaged in commerce within the
meaning of Section 2(6) and (7) of the Act. And that by tell-
ing one employee that it was going to fire another employee
amounted to a threat to discharge in violation of Section
8(a)(1) of the Act.And, two, by discharging Mrs. Dusty Numbers/Casey onor about July 8, because she engaged in protected, concerted
activities, the Respondent violated Section 8(a)(1) of the Act.I will recommend a Notice that essentially recites what IhaveÐwhat I have just read into the record to the effect that
we will notÐthe Notice will read the National Labor Rela-
tions Board has found228we violated the National Labor Relations and has ordered usto Post and Abide by the Terms and Conditions and we
Promise to do so. We will not threaten employees that we
will discharge other employees because they engaged in pro-
tected, concerted activity. We will not discharge our employ-
ees because they engage in protected, concerted activity. We
will take the following affirmative action: We will offer Mrs.
Dusty Numbers/Casey reinstatement to her former position
or, if that position no longer exists, to a substantially equiva-
lent one without loss of seniority or other benefits. And we
will not in any other like or related manner violate the Na-
tional Labor Relations Act.In the reinstatement of Mrs. Numbers/Casey, she shall beoffered reinstatement with backpay less any interim earnings
during the period that she has been terminated to be com-
puted on a quarterly basis in a manner established by the
Board in F. W. Woolworth Company, 90 NLRB 289 (1950),with interest to be computed in the manner prescribed in
New Horizons for the Retarded, 283 NLRB 1173 (1987).If no exceptions are filed as provided by 102.46 of theBoard's Rules and Regulations, these Findings and Conclu-
sions and Recommended Order shall be provided in Section
102.48 of the Rules, be adopted by229the Board and all objections to them shall be deemed waivefor all purposes.So that will essentially constitute my Order. And, as I say,Counselors, you will haveÐWhat is it, 20 days in which to
file exceptions, from the receipt of my Written Decision of
Bench Decision and Certification of the Record.Now, of course, the parties are free to go on and resolvethis matter or essentially comply with the Order and get it
out of the way if that's your desire.That concludes my Decision. Is there anything further,Gentlemen?APPENDIX CSUPPLEMENT TO BENCH DECISIONThis matter was heard by me at Tampa, Florida, on June6, 1995. At the close of this evidence and arguments, I deliv-
ered a Bench Decision pursuant to Section 102.35(a)(10) of
the Board's Rules and Regulations, which found Respondent
had engaged in certain unfair labor practices.The decision is further supplemented to include the fol-lowing recommended Order and proposed notice to employ-
ees.On the findings of fact and conclusions of law set forthin the bench decision delivered at the close of evidence and
argument, and on the entire record, I issue the following rec-
ommended1ORDERThe Respondent, Kinco, Ltd., Hudson, Florida, its officers,successors, and assigns, shall1. Cease and desist from
(a) Threatening an employee that it will discharge anotheremployee because that employee engaged in protected con-
certed activities.(b) Discharging its employees because they engaged inprotected concerted activities.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make Dusty E. Numbers/Casey whole for any loss ofpay or benefits she may have suffered by reason of the dis-
crimination against her in the manner described in this Bench
Decision.(b) Offer Dusty E. Numbers/Casey reinstatement to herformer position or if that position is no longer available to
a substantially equivalent one without prejudice to her se-
niority or other rights and privileges she may have previously
enjoyed.(c) Remove from her personnel file any references to herunlawful discharge and notify her that it has done so, and
that it will not be used against her in any way.(d) Post at the Respondent's Hudson, Florida site copiesof the attached notice marked ``Appendix.'' Copies of said
notice on forms provided by the Regional Director for Re-
gion 12, after being duly signed by Respondent's representa-
tive shall be posted by it immediately upon receipt thereof
and be maintained by Respondent for 60 consecutive days
thereafter in conspicuous places including all places where
notice to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that said notices
are not altered, defaced, or covered by any other material.(e) Preserve and, on request, make available to the Boardor its agent for examination and copying all payroll records,
social security payment records, timecards, personnel recordsVerDate 12-JAN-9915:12 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31956apps04PsN: apps04
 389KINCO, LTD.and reports and all other records necessary to analyze theamount of backpay due under the terms of this Order.(f) Notify the Regional Director of Region 12 in writingwithin 20 days from the date of this Order what steps theRespondent has taken to comply.VerDate 12-JAN-9915:12 Jul 29, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31956apps04PsN: apps04
